     Case: 3:12-cv-02858-JJH Doc #: 318 Filed: 07/08/19 1 of 2. PageID #: 9888




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Pandora Distribution, LLC,                                   Case No. 3:12-cv-2858


                       Plaintiff,

       v.                                                    JUDGMENT ENTRY


Ottawa OH, LLC, et al.,


                       Defendants.



       Pandora Distribution, LLC; Ottawa OH, LLC (“Ottawa”); Philips Electronics North

America Corporation (“Philips”); Genessee & Wyoming, Inc.; and, First American Title Insurance

Company each have filed motions for summary judgment on a variety of claims, counter-claims, and

cross-claims. (Doc. No. 250, 251, 252, 256, 257, and 258). For the reasons stated in the

Memorandum Opinion and Order filed contemporaneously:

   (a) Pandora’s motion for summary judgment, (Doc. No. 251), is granted in part and denied in

part. The motion is granted as to Ottawa’s claim for mutual mistake, and denied on all other

grounds;

   (b) Ottawa’s motion for summary judgment as to Pandora’s claims against Ottawa, (Doc. No.

257), is granted, and its motion for summary judgment as to Ottawa’s claims against First American,

(Doc. No. 258), is denied;

   (c) First American’s motion for summary judgment, (Doc. No. 250), is granted;
     Case: 3:12-cv-02858-JJH Doc #: 318 Filed: 07/08/19 2 of 2. PageID #: 9889



   (d) Genesee & Wyoming’s motion for summary judgment, (Doc. No. 252), is granted;

   (e) Philips’ motion for summary judgment, (Doc. No. 256), is granted; and

   (f) Having concluded the record evidence and applicable law conclusively establish that Pandora

owns the conveyer bridges, I enter summary judgment on Ottawa’s claim for declaratory judgment

as to the ownership of the conveyer bridges. Ottawa’s negligence, nuisance, and trespass claims

remain outstanding.



       So Ordered.


                                                     s/ Jeffrey J. Helmick
                                                     United States District Judge




                                                 2
